Citation Nr: 0533071	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to March 
1990.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in March 2003, which denied the claims.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in July 2005, 
a transcript of which is on record. Further, the veteran also 
submitted additional evidence for the Board's consideration 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist.

The veteran asserts that service connection is warranted for 
bilateral shoulder disability on the basis that the condition 
had its onset during his period of active duty.  In support, 
he points out that he was exposed to cold weather on several 
occasions during his period of active duty.  The Board 
observes that the service medical records confirm the veteran 
did mention cold weather mountain training during treatment 
on the fourth digit of his left hand in December 1988.

The veteran alternatively maintains that service connection 
is warranted for his bilateral shoulder disability on the 
basis that the condition was caused or aggravated by his non-
service-connected spine/back condition.  The Board interprets 
the veteran's statement as raising an informal claim of 
service connection for a spine/back condition.  Examining the 
record, the Board notes that there is evidence of in-service 
treatment for a back condition, to include an October 1988 
service medical record reference to a low back strain.  
Further, there is evidence, including an August 2005 MRI, 
which indicates that the veteran currently has manifestations 
of a lumbosacral spine condition.  In as much as secondary 
service connection may be granted for both a disability 
caused by a service-connected disability, and for the degree 
of a disability resulting from aggravation of a non-service 
connected disability by a service-connected disability (see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995)), a medical 
opinion as to aggravation and causation by a spine/back 
condition should be obtained.

In light of the foregoing, the Board finds that the veteran 
must be afforded a VA orthopedic examination to determine 
whether it is at least as likely as not that his back 
condition is related to active service.  The examiner should 
then assess whether the veteran's bilateral shoulder 
disability might be related to or had its onset during 
service, or was caused or aggravated by his back condition.  
Thus, the Board concludes that, on remand, the veteran must 
be afforded such an examination, and in the accompanying 
report, the examiner must comment on this issue.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); see also 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

The veteran has also filed a claim for service connection for 
bilateral knee arthritis.  Service medical records reveal 
that the veteran was treated for some form of traumatic 
injury to his lower extremities in October 1984.  Since the 
veteran's July 2005 videoconference hearing, there has been 
new evidence added to the claims file, including a radiology 
report that indicates that the veteran has bilateral 
osteochondritis desiccans.  Other language in the report from 
F.D.M. Jr. M.D. indicates that he interprets the October 1984 
service medical record to indicate a knee injury was 
incurred, even though neither of the veteran's knees is 
specifically mentioned.  Further, the physician describes the 
veteran's conditions, including his knee, as "service 
related injuries."  This language can be interpreted as 
providing a connection between the veteran's current knee 
condition and service.  The Board also notes the veteran's 
subjective complaints of pain and functional impairment.

In this regard, there is medical opinion-based evidence of an 
in-service knee injury, there is evidence of a current 
condition, and there is evidence of a connection between the 
current knee condition and military service.  Thus, the Board 
finds that a VA medical opinion is required to determine 
whether the any current knee disability is related to the 
veteran's active service.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board 
is not free to substitute its own judgment for that of such 
an expert.).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is remanded to the AMC for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claim for 
service connection for a spine/back 
condition, on both a direct and secondary 
basis.  See also 38 C.F.R. § 3.159 
(2002).

2.  RO should contact the veteran and 
request that he identify all VA and non- 
VA health care providers that have 
treated him since service for spine/back 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The veteran should be afforded VA 
orthopedic examination, to ascertain the 
current nature and severity of any knee, 
back, or shoulder condition found, and to 
determine the etiology thereof.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, which are 
necessary for accurate assessment.

Specifically, the examiner should review 
the claims file, conduct an examination 
of the knee, and provide a diagnosis of 
any pathology found.  The examiner should 
provide an opinion on whether any 
currently diagnosed knee disability is as 
likely as not (50 percent probability or 
greater) etiologically related to the 
lower extremity injury documented during 
service or otherwise related to service.

The examiner should then conduct an 
examination of the shoulder and spine, 
and provide a diagnosis of any pathology 
found.  The examiner should provide an 
opinion on whether any currently 
diagnosed shoulder or spine disability is 
as likely as not (50 percent probability 
or greater) etiologically related to the 
an injury documented during service or 
otherwise related to service, and if not, 
whether the claimed shoulder disability 
was caused by or is aggravated by the 
veteran's spine/back disability.  If the 
examiner finds that the shoulder 
disability is aggravated by the 
spine/back disability, he/she should 
quantify the degree of aggravation.

All opinions should be based on a review 
of the evidence of record, including the 
service medical records, examination of 
the veteran, and sound medical 
principles.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim.  If the 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


